[USAA EAGLE LOGO (r)] USAA CORNERSTONE MODERATELY AGGRESSIVE FUND SUPPLEMENT DATED JULY 12, 2012 TO THE FUND'S PROSPECTUS DATED JUNE 8, 2012 Margaret S. Stumpp has taken on a new role within Quantitative Management Associates LLC (QMA) and, therefore, is no longer acting as a portfolio manager in the USAA Cornerstone Moderately Aggressive Fund (the Fund). All references to Ms. Stumpp are hereby removed from the Fund's prospectus. Jacob Pozharny and John Van Belle will continue as portfolio managers of the Fund. 97545-0712
